Me. Justice Hutchison
delivered the opinion of the Court.
The Mayor of Patillas was impeached and removed from office by the Municipal Assembly upon several specific charges, the first and second of which were in substance, that the mayor had let a portion of the municipal market place in the face of a municipal ordinance providing for the letting of such property only by action of the municipal assembly in accordance with the terms of section 79 of the Municipal Law, and that he had disposed of sixty dollars received by him as ground rent to the prejudice of the municipality, instead of depositing the same in the municipal treasury.
The ordinance referred to was not introduced in evidence, but section 79 of the Municipal Law provides that any ordinance authorizing the lease of any real property belong*190ing to the municipality or under its control, must be adopted by at least two-thirds of the entire membership of the municipal assembly. That the money received .as rental was turned over to the leader of a local orchestra and that the mayor did not convert it to his own use cannot excuse the misuse of money belonging to the municipality.
Questions going to the sufficiency of the evidence adduced in support of other charges need not be discussed.
The decision of the municipal assembly must be affirmed.